In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
******************** *
CATHERINE A. FERDETTA,    *
                          *                         No. 15-835V
              Petitioner, *                         Special Master Christian J. Moran
                          *
v.                        *                         Filed: May 10, 2016
                          *
SECRETARY OF HEALTH       *                         Attorney’s fees and costs.
AND HUMAN SERVICES,       *
                          *
              Respondent. *
******************** *

Daniel R. Gage, Gage Fiore, LLC, Lawrenceville, NJ, for Petitioner;
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS1

       On March 17, 2016, petitioner filed a motion for attorney fees. Upon review
of petitioner’s motion, respondent filed a response. After a status conference on
May 6, 2016, to discuss petitioner’s attorney fees motion, the Court awards these
amounts.

       On August 5, 2016, Catherine A. Ferdetta filed a petition for compensation,
alleging that the DTaP vaccine, which she received on August 16, 2012, caused
development of a shoulder injury related to vaccine administration (“SIRVA”).
Petitioner received compensation based upon the parties’ proffer. Decision, issued
January 1, 2016. Because petitioner received compensation, she is entitled to an
award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).



       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
      In compliance with General Order #9, petitioner has filed a signed statement
indicating petitioner incurred no out-of-pocket expenses.

        After reviewing the petitioner’s request, the Court awards the following:

       A lump sum of $19,958.40, in the form of a check made payable to
petitioner and petitioner’s attorney, Daniel R. Gage, for attorneys’ fees and
other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2